NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BEACHFRONT ESCAPES, LLC,           )
                                   )
            Appellant,             )
                                   )
v.                                 )               Case No. 2D18-2173
                                   )
TOWN OF FORT MYERS BEACH,          )
FLORIDA; JOSEPH B. ORLANDINI;      )
and LYLE L. KLINE, TRUSTEE, ,      )
                                   )
            Appellees.             )
___________________________________)

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Lee
County; Geoffrey H. Gentile, Judge.

Matthew D. Uhle of Law Office of Matthew
D. Uhle, LLC, Fort Myers, for Appellant.

Josh S. Turner and Jack N. Peterson, Fort
Myers, for Appellee Town of Fort Myers
Beach, Florida.

No appearance for remaining Appellees.



PER CURIAM.


             Affirmed.
KHOUZAM and BADALAMENTI, JJ., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.




                                 -2-